UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                        No. 21-6550


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

               v.

LENORA BANKS-DAVIS, a/k/a Jacqui Banks-Davis,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:12-cr-00082-JAG-1)


Submitted: October 19, 2021                                     Decided: October 22, 2021


Before AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge. *


Dismissed by unpublished per curiam opinion.


Lenora Banks-Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.



      *
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) (2012).
PER CURIAM:

      Lenora Banks-Davis appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A).        Our review of the record

discloses that Banks-Davis is no longer in custody, having served her term of

imprisonment. Accordingly, we dismiss this appeal as moot. See United States v.

Chestnut, 989 F.3d 222, 224–25 (2d Cir. 2021) (holding that a prisoner’s appeal of the

denial of a motion for compassionate release is moot upon the prisoner’s release when the

prisoner requests release from prison solely based on health risks posed by COVID-19).

We deny Banks-Davis’ motion for appointment of counsel and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2